Citation Nr: 0431438	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 3, 1992, 
for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  Hence, 
for substantial compliance with Pelegrini II, the veteran 
must receive the VCAA content-complying notice.  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim;  (2) inform the claimant about the 
information and evidence that VA will seek to provide;  (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and  (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, or something to the effect that 
the veteran should "give us everything you've got pertaining 
to your claim."  See Pelegrini II.  

In the case at hand, the veteran's substantially complete 
application to reopen a claim for service connection for a 
psychiatric disorder was received in April 1992 and the 
initial determination was made in January 1993.  The veteran 
appealed.  On appeal in July 1996, the RO reopened the claim 
and granted benefit, effective from April 1992, the date of 
receipt of the veteran's application to reopen the claim.  
However, in September 1996, the veteran filed a notice of 
disagreement with the date assigned the award of the benefit.  
The RO denied the claim for an earlier effective date in 
March 1999.  The veteran appealed that decision and the case 
was certified to the Board in August 2004.  

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO on November 9, 
2000, (the effective date of the VCAA), and remained there 
thorough August 2004, the RO never advised the veteran of the 
VCAA and the potential impact this law might have on his 
claim.  This violation of due process must be addressed 
before the Board can undertake any action on the issue of an 
earlier effective date for the grant of service connection 
for schizophrenia.  Although the statute and regulation 
provide for pre-initial AOJ adjudication notice, the Court 
specifically recognized that, where, as here, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with the pertinent sections of the statute because 
an initial AOJ adjudication had already occurred.  Instead, 
the veteran has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  See Pelegrini II; 
see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the case at hand, the veteran has not received the VCAA 
content-complying notice and proper subsequent VA process.  
Therefore, in view of the foregoing, the case is remanded for 
the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should specifically explain what, 
if any, information (medical or lay 
evidence) is necessary to substantiate the 
claim for an earlier effective date for 
the award of service connection for 
schizophrenia.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

2.  The RO should undertake any 
additional development and complete any 
further procedural requirements necessary 
to comply with VCAA concerning the issues 
currently on appeal.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied for the issue on appeal.  
See Pelegrini II.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should provide the 
veteran with a rating decision that 
addresses the issue of an earlier 
effective date for the grant of service 
connection for schizophrenia.  RO 
personnel are advised that they are to 
make a determination on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative also should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

